      Case 5:19-cr-00106-DAE Document 43 Filed 05/01/19 Page 1 of 1
                                                                                     FILED
                                                                                      MAY -1     2019

                                                                              CLERK,   U.S.   DIS1Rd COURT
                            UNITED STATES DISTRICT COURT                      WESTERN    Qj    1Je'4DF TEXAS
                                                                              BY
                             WESTERN DISTRICT OF TEXAS                                         DEPUTY CLERK
                                SAN ANTONIO DIVISION

USA                                             §
                                                §      Case Number:
vs.                                             §      SA:19-CR-00106(1)-DAE
                                                §
(1) Benjamin Bogard                             §



                              ORDER SETTING SENTENCING

      IT IS HEREBY ORDERED that the above entitled and numbered case is set for

SENTENCING before Senior U.S. District Judge David A. Ezra in Courtroom 5, on the

Third Floor of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez

Boulevard, San Antonio, TX on August 5, 2019 at 9:00 a.m. Sentencing memoranda and

motions relevant to the sentencing hearing must be submitted to the Court no later than 7 days

prior to the sentencing hearing.



      IT IS FURTHER ORDERED that the Clerk          of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, U.S. Pretrial Services and the United States

Probation Office. Counsel for the defendant shall notify the defendant of this setting and, if the

defendant is on bond, advise defendant that he must be present at this proceeding.



      IT IS SO ORDERED on May 01, 2019.




                                                    ITE   STATES MAGISTRATE JUDGE
